EXHIBIT 10.32

AMENDED AND RESTATED EXECUTIVE OFFICER CHANGE IN CONTROL AGREEMENT

AMENDED AND RESTATED EXECUTIVE OFFICER CHANGE IN CONTROL AGREEMENT entered into
this 30th day of June, 2012 and amended as of December 17, 2012 by and between
Teradyne, Inc., a Massachusetts corporation (“Teradyne”), and the undersigned
executive officer of Teradyne (“Employee”).

WITNESSETH:

WHEREAS, Teradyne and Employee desire to set forth certain terms and conditions
relating to the termination of Employee’s employment upon the occurrence of a
Change in Control (as hereinafter defined) of Teradyne.

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

1. Entitlements Upon a Termination Event. If, within twenty-four (24) months
following a Change in Control or in contemplation of a Change in Control, there
is a Termination Event, and subject to the conditions set forth herein and the
performance by Employee of the undertakings and duties set forth herein,
Employee shall be entitled to the rights, payments and other benefits set forth
below:

(a) Treatment of Awards. Equity Awards that are not subject to Performance
Criteria shall be governed by Section 1(b) below, and Cash Awards and Equity
Awards that are subject to Performance Criteria shall be governed by
Section 1(c) below. The parties hereto acknowledge that, except as otherwise
provided herein, the terms of this Agreement are intended to modify the terms of
Employee’s existing Cash Award and Equity Award agreements and to be a
supplement to Cash Award and Equity Award agreements granted on or subsequent to
the date hereof.

(b) Acceleration of Equity Awards. All of Employee’s unvested or unexercisable
Equity Awards or Equity Awards subject to restrictions on transfer imposed by
Teradyne or repurchase rights in favor of Teradyne, as applicable, granted prior
to, on, or after the date hereof (but only (I) such Equity Awards as have been
granted to Employee by Teradyne as of the date of the Change in Control or
(II) such Equity Awards as have been assumed by an acquiring company at the time
of a Change in Control or such new cash and equity awards that have been
substituted by an acquiring company for Equity Awards existing at the time of a
Change in Control, each pursuant to the terms of any Teradyne incentive plan)
shall automatically become fully vested, exercisable or free of restrictions on
transfer imposed by Teradyne or repurchase rights in favor of Teradyne, as
applicable, as of the date of such Termination Event, and all Equity Awards
granted on or after the date hereof shall, to the extent applicable, remain
exercisable for the remainder of the generally applicable term of such Equity
Award.



--------------------------------------------------------------------------------

(c) Satisfaction of Performance Criteria. All of Employee’s Cash Awards and
Equity Awards that are subject to Performance Criteria shall be settled and paid
in the following manner: Employee shall be deemed to have satisfied the
necessary percentage of the Performance Criteria to which such Cash Awards and
Equity Awards are subject as of the date of the Termination Event, that will
provide Employee with the target level of such Cash Awards and Equity Awards;
and Employee shall be entitled to receive that portion of each Cash Award and
Equity Award payable, at the target level. For purposes of the Cash Awards, the
payment shall be multiplied by a fraction, the numerator of which shall be the
number of calendar months that have passed during the period in which the
Performance Criteria are to be measured (treating the month in which the
Termination Event occurs as a full calendar month) and the denominator of which
shall be the total number of calendar months in such period. For purposes of
this Agreement, “target level” is that percentage of the Performance Criteria
established at the beginning of each calendar year in order for the Employee to
achieve Model Compensation. Unless otherwise required under Section 1(e) below,
such Cash Awards and Equity Awards shall be paid to Employee or the restrictions
on transfer removed not later than 10 days following the Termination Event.

(d) Salary Continuation. Unless otherwise required under Section 1 (e) below,
Teradyne shall pay Employee monthly an amount equal to 1/12th of Employee’s
current annual Model Compensation as of the Termination Event for a period of 24
months following the date of the Termination Event (the “Salary Continuation
Period”). In the event a Termination Event constitutes termination for Good
Reason on account of a material reduction in Model Compensation, the payment
obligation pursuant to this Section 1(d) shall be calculated without giving
effect to any such reductions in Model Compensation. All such continued payments
shall be made in accordance with Teradyne’s customary pay practices. Subject to
Section 1(e)(i) of this Agreement but notwithstanding any other provision of
this Agreement to the contrary, the continued payments to Employee contemplated
by this Section 1(d) and any benefits provided to Employee that are subject to
Section 409A of the Code shall commence on the 60th day following the
Termination Event provided Employee has complied with the requirements of
Section 1(g) of this Agreement and the release of claims has become irrevocable
under applicable law no later than on the 60th day following his Termination
Event.

(e) Deferred Compensation/Section 409A.

(i) Notwithstanding any other provision of this Agreement, if the Employee is a
“ specified employee” at the time of the Employee’s “separation from service” as
defined in Section 409A of the Code , all payments, benefits, or removal of
restrictions on the transfer of equity under this Agreement with respect to the
Employee’s “separation from service” that constitute compensation deferred under
a nonqualified deferred compensation plan as defined in Section 409A of the Code
to which such specified employee would otherwise be entitled during the first
six months following the date of separation from service shall be made on the
first day of the seventh month after the date of separation from service (or, if
earlier, the date of death of the Employee).

(ii) For purposes of this Agreement, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Section 409A,

 

2



--------------------------------------------------------------------------------

and any payments that are due within the “short term deferral period” as defined
in Section 409A or payments that are made under separation pay plans as
described in Treasury Regulation Section 1.409A-1(b)(9)(ii), (iii) or (iv),
shall not be treated as deferred compensation unless applicable law requires
otherwise. Neither Teradyne nor the Employee shall have the right to accelerate
or defer the delivery of any payments or benefits under this Agreement except to
the extent specifically permitted or required by Section 409A.

(iii) This Agreement is intended to comply with the provisions of Section 409A
and the Agreement shall, to the extent practicable, be construed in accordance
therewith. Terms defined in the Agreement shall have the meanings given such
terms under Section 409A if and to the extent required to comply with
Section 409A. In any event, Teradyne makes no representations or warranty and
shall have no liability to Employee or any other person if any provisions of or
payments under this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but not to satisfy the conditions of that section.

(iv) If any amount is payable under the provisions of paragraph (f), below, as a
reimbursement of Employee’s expenses, under the provisions of Section 2 and 13,
or any other provision of this Agreement that constitutes a reimbursement of
expenses under Section 409A then, notwithstanding the other provisions of this
Agreement with respect to the payment of such reimbursement, the following
limitations shall apply; (A) the expenses eligible for reimbursement may not
affect the expenses eligible for reimbursement in any other taxable year;
(B) such reimbursement must be made on or before the last day of the year
following the year in which the expenses are incurred; (C) the right to
reimbursement is not subject to liquidation or exchange for another benefit; and
(D) in connection with reimbursements under Section 13 the period during which
such expenses can be incurred extends to the end of the period permitted for
such claims under the applicable statute of limitations.

(f) Benefit Continuation. During the Salary Continuation Period, Teradyne shall
arrange or provide for continued health, dental and vision insurance plan
coverage for the Employee at the same levels of coverage in existence prior to
the Termination Event subject to Teradyne and Employee each contributing to the
applicable insurance premium payments on the same basis and in the same
proportions as in existence at the date of the Termination Event. If the
Employee is not eligible for continued health, dental and vision insurance plan
coverage for any portion of the twenty-four (24) month period defined herein,
Teradyne shall provide or reimburse Employee for comparable individual insurance
and, if such provision or reimbursement constitutes taxable income to the
Employee, such additional amount as is necessary to place the Employee in
substantially the same after tax position as he was while an employee of
Teradyne with respect to such insurance plan coverages. All other benefits,
including but not limited to flex/vacation time accrual, short and long term
disability insurance, life insurance, contributions (including company matches)
into savings plan and “savings plan plus”, profit sharing payments and
participation in the Employee stock purchase plan shall cease as of the date of
the Termination Event.

To the extent that amounts paid by Teradyne to provide the benefits under this
paragraph (f) are deemed to be deferred compensation subject to Section 409A,
then such payments shall be made monthly and any payment to preserve the
Employee’s after tax position shall be made within 60 days after the end of each
calendar year in which the taxable provision or reimbursement occurs.

 

3



--------------------------------------------------------------------------------

(g) Release. Notwithstanding any other provision of this Agreement to the
contrary, no payment , benefit or removal of restriction on the transfer of
equity provided for under or by virtue of the provisions of this Agreement shall
be paid or otherwise made available unless Teradyne shall have first received
from Employee a valid, binding and irrevocable general release, in the form of
Attachment A to this Agreement within twenty-one (21) days of the date of the
Termination Event. Employee shall sign such release within twenty-one (21) days
of a Termination Event subsequent to a Change in Control. Teradyne agrees to
provide Employee an estimate relating to payments to be made under this
Agreement upon Employee’s written request. All rights, benefits, payments and
other entitlements contemplated to be provided or paid to Employee under this
Agreement shall be forfeited as of the 60th day following Employee’s Termination
Event if Employee has not provided Teradyne with a valid, irrevocable release of
claims as of such 60th day.

(h) Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Cash Awards” shall mean any cash-based bonus, cash incentive or other cash
awards provided by Teradyne to Employee pursuant to incentive plans that
Teradyne maintains, including but not limited to its 2006 Equity and Cash
Compensation Incentive Plan.

“Cause” shall mean conduct involving one or more of the following: (i) the
substantial and continuing failure of Employee, after notice thereof, to render
services to Teradyne in accordance with the terms or requirements of his or her
employment as established by the Teradyne Board of Directors from time to time
and communicated to the Employee; (ii) Employee’s disloyalty, gross negligence,
willful misconduct, dishonesty, fraud or breach of fiduciary duty to Teradyne,
each in connection with Employee’s employment by Teradyne; (iii) Employee’s
deliberate disregard of the rules or policies of, or breach of an agreement
with, Teradyne which results in direct or indirect material loss, damage or
injury to Teradyne; (iv) the intentional unauthorized disclosure by Employee of
any trade secret or confidential information of Teradyne; (v) the commission by
Employee of an act which constitutes unfair competition with Teradyne; or
(vi) the conviction of, or the entry of a plea of guilty or nolo contendere by
the Employee, to any crime involving moral turpitude or any felony. In the event
that Teradyne determines that Cause may exist pursuant to clauses (i), (iii) and
(v) above, Teradyne shall give Employee written notice of the facts constituting
such Cause and Employee shall have 30 days following receipt of such notice to
remedy such Cause.

A “Change in Control” shall be deemed to have occurred upon the occurrence of
any of the following events: (i) any consolidation, cash tender offer,
reorganization, recapitalization, merger or plan of share exchange following
which the capital stock of Teradyne outstanding immediately prior to such
transaction constitutes less than a majority of the combined voting power of the
then-outstanding securities of the combined corporation or person immediately
after such transaction; (ii) any sale, lease, exchange or other transfer of all
or substantially all of Teradyne’s assets; (iii) the adoption by the Board of
Directors of Teradyne of

 

4



--------------------------------------------------------------------------------

any plan or proposal for the liquidation or dissolution of Teradyne; (iv) a
change in the majority of the Board of Directors of Teradyne through one or more
contested elections occurring within a three-year period; or (v) any person (as
that term is used in Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, as amended) becomes beneficial owner of 30% or more of the
combined voting power of Teradyne’s outstanding voting securities, other than
(A) as a result of a consolidation, reorganization, recapitalization, merger or
plan of share exchange following which the capital stock of Teradyne outstanding
immediately prior to such transaction constitutes at least a majority of
combined voting power of the then-outstanding securities of the combined
corporation or person immediately after such transaction, (B) by any trustee or
other fiduciary holding securities under an employee benefit plan of Teradyne,
or (C) by a person temporarily acquiring beneficial ownership in its capacity as
an underwriter (as defined pursuant to Section 2(a)(11) of the Securities Act of
1933, as amended) in connection with a public offering of Teradyne securities.

“Equity Awards” shall mean the equity ownership, participation or appreciation
opportunities provided by Teradyne to Employee pursuant to incentive plans that
Teradyne maintains, including but not limited to its 2006 Equity and Cash
Compensation Incentive Plan, the Teradyne, Inc. 1991 Employee Stock Option Plan
and the Teradyne, Inc. 1997 Employee Stock Option Plan, and any stock options,
restricted stock units, restricted stock, stock appreciation rights, phantom
stock and other stock-based awards granted thereunder.

“Good Reason” shall mean any one or more of the following: (i) any material
reduction of Employee’s responsibilities (other than for Cause or as a result of
death or disability) as they shall exist on the date of the consummation of the
Change in Control; (ii) any material reduction in Employee’s Model Compensation
as in effect on the date of the consummation of the Change in Control, or as the
same may be increased from time to time, or any failure by Teradyne to pay to
Employee any bonus accrued, but not yet paid, upon written notice by Employee to
Teradyne, within 45 days; (iii) a material reduction in the value of Employee’s
benefit package from the value of Employee’s benefit package on the date of the
consummation of the Change in Control; or (iv) a requirement that Employee be
based at an office that is greater than 50 miles from the location of Employee’s
office immediately prior to the Change in Control except for required travel on
Teradyne’s business to an extent substantially consistent with the business
travel obligations which Employee undertook on behalf of Teradyne prior to the
date of the consummation of the Change in Control. In the event of a Termination
Event in contemplation of a Change in Control, the applicable baseline
measurement date shall be six months prior to such Termination Event and not the
date of the consummation of the Change in Control.

“Model Compensation” shall mean Employee’s annual “Model Compensation” as
determined by Teradyne’s Compensation Committee or Board of Directors, which
consists of (i) a fixed annual salary and (ii) a target annual variable amount.

“Performance Criteria” shall have the meaning ascribed to that term in the
Teradyne, Inc. 2006 Equity and Cash Compensation Incentive Plan.

 

5



--------------------------------------------------------------------------------

“Termination Event” shall mean (i) any termination of Employee by Teradyne
without Cause or (ii) any voluntary termination by Employee for Good Reason;
provided, that it shall not be a Termination Event merely because Employee
ceases to be employed by Teradyne and becomes employed by a successor to
Teradyne involved in the Change in Control that assumes or is otherwise bound by
this Agreement as provided in Section 7(a). It is expressly understood that no
Termination Event shall be deemed to have occurred merely because, upon the
occurrence of a Change in Control, Employee ceases to be employed by Teradyne
and does not become employed by a successor to Teradyne after the Change in
Control if the successor makes an offer to employ Employee on terms and
conditions which, if imposed by Teradyne, would not give Employee a basis on
which to terminate employment for Good Reason.

(i) Termination in Contemplation of a Change in Control. For purposes of this
Agreement, including without limitation, this Section 1, a Termination Event
occurring “in contemplation of a Change in Control” means a Termination Event
occurring within 3 months prior to an actual Change in Control at the request or
direction of a person who enters or has entered into an agreement the
consummation of which would cause a Change in Control or who conditions the
entry into such an agreement on the Employee’s termination whether or not such
person actually enters into such an agreement. A termination by the Employee for
Good Reason shall constitute a Termination Event in contemplation of a Change in
Control if the actions constituting Good Reason were taken at the request or
direction of a person who has entered into an agreement the consummation of
which would cause a Change in Control.

2. Reduction of Payments

(a) Notwithstanding any other provision of this Agreement, in the event that the
Company undergoes a Change in Ownership or Control (as defined below), the
Company shall not be obligated to provide to the Executive a portion of any
“Contingent Compensation Payments” (as defined below) that the Executive would
otherwise be entitled to receive to the extent necessary to eliminate any
“excess parachute payments” (as defined in Section 280G(b)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”)) for the Executive. For purposes
of this Section 2, the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”

(b) For purposes of this Section 2, the following terms shall have the following
respective meanings:

 

  (i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

 

  (ii)

“Contingent Compensation Payment” shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to a “disqualified

 

6



--------------------------------------------------------------------------------

  individual” (as defined in Section 280G(c) of the Code) and that is contingent
(within the meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in
Ownership or Control of the Company.

(c) If and to the extent that any Contingent Compensation Payments are required
to be treated as Eliminated Payments pursuant to this Section 2, then the
Payments shall be reduced or eliminated, as determined by the Company, in the
following order (i) any cash payments, (ii) any taxable benefits, (iii) any
nontaxable benefits and (iv) any vesting of equity awards, in each case in
reverse order beginning with the payments or benefits that are to be paid the
farthest in time from the date that triggers the applicability of the excise
tax, to the extent necessary to maximize the Eliminated Payments.

3.(a) Non-Competition and Non-Solicitation. From the Termination Event through
the end of the Salary Continuation Period, Employee shall not directly or
indirectly:

 

  (i) Engage in any business or enterprise (whether as an owner, partner,
officer, employee, director, investor, lender, consultant, independent
contractor or otherwise, except as the holder of not more than 1% of the
combined voting power of the outstanding stock of a publicly held company) that
is competitive with Teradyne (including but not limited to, any business or
enterprise that develops, designs, produces, markets, sells or renders any
product or service competitive with any product or service developed, produced,
marketed, sold or rendered by Teradyne while Employee was employed by Teradyne);

 

  (ii) Either alone or in association with others, recruit, solicit, hire or
engage as an independent contractor, any person who was employed by Teradyne at
any time during the period of Employee’s employment with Teradyne, except for an
individual whose employment with Teradyne has been terminated for a period of
six months or longer; and

 

  (iii) Either alone or in association with others, solicit, divert or take
away, or attempt to divert or to take away, the business or patronage of any
client or customer or entity that was a prospective client or customer of
Teradyne during the Employee’s employment.

(b) If any restriction set forth in this Section 3 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

(c) Employee acknowledges that the restrictions contained in this Section 3 are
necessary for the protection of the business and goodwill of Teradyne and are

 

7



--------------------------------------------------------------------------------

considered by Employee to be reasonable for such purpose. Employee agrees that
any breach of this Section 3 will cause Teradyne irreparable harm and therefore,
in the event of any such breach, in addition to such other remedies that may be
available, Teradyne shall have the right to seek equitable and/or injunctive
relief.

(d) The geographic scope of this Section 3 shall extend to anywhere Teradyne or
any of its subsidiaries is doing business, has done business or has plans to do
business.

(e) Employee agrees that during the Salary Continuation Period, he/she will make
reasonable good faith efforts to give verbal notice to Teradyne of each new
business activity he/she plans to undertake, at least (5) business days prior to
beginning any such activity.

(f) If Employee violates the provisions of this Section 3, Teradyne shall be
entitled to suspend and recoup any salary continuation payment made per
Section 1 (d) above and Employee shall continue to be bound by the restrictions
set forth in this Section 3 for an additional period of time equal to the
duration of the violation, such additional period not to exceed 24 months.

3A. No Obligation of Employment. Employee understands that the employment
relationship between Employee and Teradyne will be “at will” and Employee
understands that, prior to any Change in Control, Teradyne may terminate
Employee with or without “Cause” at any time, including in contemplation of a
Change in Control. Following any Change in Control, Teradyne may also terminate
Employee with or without “Cause” at any time subject to Employee’s rights and
Teradyne’s obligations specified in this Agreement.

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts and this
Agreement shall be deemed to be performable in Massachusetts.

5. Severability. In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement and this Agreement shall be construed to
the maximum extent permitted by law.

6. Waivers and Modifications. This Agreement may be modified, and the rights,
remedies and obligations contained in any provision hereof may be waived, only
in accordance with this Section 6. No waiver by either party of any breach by
the other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement may not be waived, changed, discharged or terminated orally or by
any course of dealing between the parties, but only by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

7. Assignment. (a) Teradyne shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the

 

8



--------------------------------------------------------------------------------

business or assets of Teradyne expressly to assume and agree to perform under
the terms of this Agreement in the same manner and to the same extent that
Teradyne and its affiliates would be required to perform it if no such
succession had taken place (provided that such a requirement to perform which
arises by operation of law shall be deemed to satisfy the requirements for such
an express assumption and agreement), and in such event Teradyne (as constituted
prior to such succession) shall have no further obligation under or with respect
to this Agreement. Failure of Teradyne to obtain such assumption and agreement
with respect to Employee prior to the effectiveness of any such succession shall
be a breach of the terms of this Agreement with respect to Employee and shall
entitle Employee to compensation from Teradyne (as constituted prior to such
succession) in the same amount and on the same terms as Employee would be
entitled to hereunder were Employee’s employment terminated for Good Reason
following a Change in Control, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the date of the Termination Event. As used in this Agreement, “Teradyne”
shall mean Teradyne as hereinbefore defined and any successor to its business or
assets as aforesaid which assumes and agrees (or is otherwise required) to
perform this Agreement. Nothing in this Section 7(a) shall be deemed to cause
any event or condition which would otherwise constitute a Change in Control not
to constitute a Change in Control.

(b) Notwithstanding Section 7(a), Teradyne shall remain liable to Employee upon
a Termination Event after a Change in Control if Employee is not offered
continuing employment by a successor to Teradyne or is offered continuing
employment by a successor to Teradyne only on a basis which would constitute
Good Reason for termination of employment hereunder.

(c) This Agreement, and Employee’s and Teradyne’s rights and obligations
hereunder, may not be assigned by Employee or, except as provided in
Section 7(a), Teradyne, respectively; any purported assignment by Employee or
Teradyne in violation hereof shall be null and void.

(d) The terms of this Agreement shall inure to the benefit of and be enforceable
by the personal or legal representatives, executors, administrators, permitted
successors, heirs, distributees, devisees and legatees of Employee. If Employee
shall die while an amount would still be payable to Employee hereunder if they
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee or other designee or, if there is no such designee, Employee’s estate.

8. Entire Agreement. This Agreement constitutes the entire understanding of the
parties relating to the subject matter hereof and supersedes and cancels all
agreements, written or oral, made prior to the date hereof between Employee and
Teradyne relating to the subject matter hereof; provided, however, that
Employee’s existing Cash Award and Equity Award agreements, as modified hereby,
shall remain in effect. This Agreement shall not limit any right of Employee to
receive any payments or benefits under an employee benefit or Employee
compensation plan of Teradyne, initially adopted as of or after the date hereof,
which are expressly contingent thereunder upon the occurrence of a Change in
Control (including, but not limited to, the acceleration of any rights or
benefits thereunder); provided that in no event shall Employee be entitled to
any payment or benefit under this Agreement which duplicates a payment or
benefit received or receivable by Employee under any severance or similar plan
or policy of Teradyne, and in any such case Employee shall only be entitled to
receive the greater of the two payments.

 

9



--------------------------------------------------------------------------------

9. Notices. All notices hereunder shall be in writing and shall be delivered in
person or mailed by certified or registered mail, return receipt requested,
addressed as follows:

 

If to Teradyne, to:    Teradyne, Inc.    600 Riverpark Drive    MS NR600-2-2
(Legal Department)    North Reading, MA 01864    Attention: General Counsel

If to Employee, at Employee’s address in his employment file on record with the
Human Resources Department.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

11. Section Headings. The descriptive section headings herein have been inserted
for convenience only and shall not be deemed to define, limit, or otherwise
affect the construction of any provision hereof.

12. Term. The term of this Agreement (the “Term”) shall commence upon the
Effective Date hereof and terminate upon the earlier of (i) twenty-four
(24) months following any Change in Control of Teradyne, (ii) the date prior to
any Change in Control of Teradyne that Employee for any reason ceases to be an
employee of Teradyne (other than a Termination Event in contemplation of a
Change in Control) and (iii) the date following any Change in Control of
Teradyne that Employee is terminated for Cause or voluntary terminates his
employment (other than for Good Reason).

13. Expenses. All reasonable legal fees and expenses incurred in a legal
proceeding by Employee in seeking to obtain or enforce any right or benefit
provided by this Agreement against a successor to Teradyne shall be the
responsibility of and paid for by the successor to Teradyne (but not Teradyne as
constituted prior to such succession). Such payments are to be made within
twenty (20) days after Employee’s request for payment accompanied with such
evidence of fees and expenses incurred as Teradyne’s successor reasonably may
require; provided that if Employee institutes a proceeding and the judge or
other decision-maker presiding over the proceeding affirmatively finds that
Employee has failed to prevail substantially, Employee shall pay Employee’s own
costs and expenses (and, if applicable, return any amounts theretofore paid on
Employee’s behalf under this Section 13).

14. Payments. Any payments hereunder shall be made out of the general assets of
Teradyne. The Employee shall have the status of general unsecured creditor of
Teradyne, and this Agreement constitutes a mere promise by Teradyne to make
payments under this Agreement in the future as and to the extent provided
herein. Unless otherwise determined by Teradyne in

 

10



--------------------------------------------------------------------------------

an applicable plan or arrangement, no amounts payable hereunder upon a
Termination Event shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan or other arrangement of
Teradyne for the benefit of its employees. Teradyne shall be entitled to
withhold from any payments or deemed payments any amount of tax withholding
required by law.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

TERADYNE, INC. By:  

/s/ Michael A. Bradley

Name:   Michael A. Bradley Title:   CEO & President EMPLOYEE

/s/ Walter G. Vahey

Name:   Walter G. Vahey

 

11



--------------------------------------------------------------------------------

ATTACHMENT A

Release

In consideration of the payments and benefits described in the Amended and
Restated Executive Officer Change in Control Agreement dated June 30, 2012
between me and Teradyne, Inc. (the “Company”), all of which I acknowledge I
would not otherwise be entitled to receive, I hereby fully, forever, irrevocably
and unconditionally release, remise and discharge the Company, its successors
and assigns and their respective officers, directors, stockholders, corporate
affiliates, subsidiaries, parent companies, agents and employees (each in their
individual and corporate capacities) (hereinafter, the “Released Parties”) from
any and all claims, charges, complaints, demands, actions, causes of action,
suits, rights, debts, sums of money, costs, accounts, reckonings, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, liabilities, and expenses (including attorneys’ fees and costs), of
every kind and nature which I ever had or now have against the Released Parties
arising out of my employment with and/or termination or separation from the
Company or relating to my relationship as an officer or in any other capacity
for the Company, including, but not limited to, all employment discrimination
claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et
seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C., §12101 et seq., the Family
and Medical Leave Act, 29 U.S.C. § 2601 et seq., and the Massachusetts Fair
Employment Practices Act., M.G.L. c.151B, §1 et seq., all as amended; all claims
arising out of the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., the
Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et
seq., the Massachusetts Civil Rights Act, M.G.L. c.12 §§11H and 11I, the
Massachusetts Equal Rights Act, M.G.L. c.93, §102 and M.G.L. c.214, §1C, the
Massachusetts Labor and Industries Act, M.G.L. c.149, §1 et seq., the
Massachusetts Privacy Act, M.G.L. c. 214, §1B, and the Massachusetts Maternity
Leave Act, M.G.L. c. 149, §105(d), all as amended; all common law claims
including, but not limited to, actions in tort, defamation and breach of
contract; all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including but not limited to claims to stock or stock
options; and any claim or damage arising out of my employment with, termination
or separation from the Company (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that notwithstanding the
foregoing, the Company agrees and hereby acknowledges that this Release
Agreement is not intended to and does not (i) apply to any claims Executive may
bring to enforce the terms of the Amended and Restated Executive Officer Change
in Control Agreement, (ii) release the Company of any obligation it may have
pursuant to a written agreement, the Company’s articles of organization or
bylaws, or as mandated by statute to indemnify me as an officer of the Company;
and (iii) release the Company of any obligation to provide and/or pay benefits
to me or my estate, conservator or designated beneficiary(ies) under and in
accordance with the terms of any applicable Company benefit plan and/or program;
provided further, that nothing in this Release Agreement prevents me from
filing, cooperating with, or participating in any proceeding before the EEOC or
a state Fair Employment Practices Agency (except that I acknowledge that I may
not be able to recover any monetary benefits in connection with any such claim,
charge or proceeding).

Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967: Since I am 40 years of age or older, I have been informed that I have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and I agree that:

in consideration for the payments and benefits described in the Amended and
Restated Executive Officer Change in Control Agreement, which I am not otherwise
entitled to receive, I specifically and voluntarily waive such rights and/or
claims under the ADEA I might have against the Released Parties to the extent
such rights and/or claims arose prior to the date this Release Agreement was
executed;



--------------------------------------------------------------------------------

I understand that rights or claims under the ADEA which may arise after the date
this Release Agreement is executed are not waived by me;

I was advised that I have at least 21 days within which to consider the terms of
this Release Agreement and to consult with or seek advice from an attorney of my
choice or any other person of your choosing prior to executing this Release
Agreement;

I have carefully read and fully understand all of the provisions of this Release
Agreement, and I knowingly and voluntarily agree to all of the terms set forth
in this Release Agreement; and

in entering into this Release Agreement I am not relying on any representation,
promise or inducement made by the Company or its attorneys with the exception of
those promises described in this document.

Period for Review and Consideration of Agreement:

I acknowledge that I was informed and understand that I have twenty-one
(21) days to review this Release Agreement and consider its terms before signing
it.

The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Agreement.

Accord and Satisfaction: The amounts set forth in the Amended and Restated
Executive Officer Change in Control Agreement shall be complete and
unconditional payment, settlement, accord and/or satisfaction with respect to
all obligations and liabilities of the Released Parties to me, including,
without limitation, all claims for back wages, salary, vacation pay, draws,
incentive pay, bonuses, cash awards, equity awards, commissions, severance pay,
reimbursement of expenses, any and all other forms of compensation or benefits,
attorney’s fees, or other costs or sums.

Revocation Period: I may revoke this Release Agreement at any time during the
seven-day period immediately following my execution hereof. As a result, this
Release Agreement shall not become effective or enforceable and the Company
shall have no obligation to make any payments or provide any benefits described
herein until the seven-day revocation period has expired.

 

 

   

 

Name:     Date

 

   

 

Witness     Date

 

2



--------------------------------------------------------------------------------

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

I,                     , acknowledge that I was informed and understand that I
have 21 days within which to consider the attached Release Agreement, have been
advised of my right to consult with an attorney regarding such Agreement and
have considered carefully every provision of the Agreement, and that after
having engaged in those actions, I prefer to and have requested that I enter
into the Agreement prior to the expiration of the 21 day period.

 

Dated:  

 

   

 

      Name: Dated:  

 

   

 

      Witness

 

3